DETAILED ACTION
Response to Arguments
The amendment filed 5/17/2022 have been entered and made of record.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Applicant has canceled claim(s) 14-18.
The Applicant has included newly added claim(s) 21-25.
The application has pending claim(s) 1-13 and 19-25.

In response to the amendments filed on 5/17/2022:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  

Applicant’s arguments, see “Allowable Subject Matter …” in page 9, filed 5/17/2022, with respect to claims 19-20 have been fully considered and are persuasive.  Therefore, for claim 19, the 35 U.S.C. 103 rejections have been withdrawn.  Claims 19-20 are allowed.

The Applicant's arguments with respect to claims 1-13 and 21-25 have been considered but are moot in view of the new ground(s) of rejection at least because the Applicant has amended independent claim(s) 1.
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
The Applicant alleges, “Claim Rejections …” in pages 9-13, and states respectively that none of the asserted references teach or suggest the amended features of independent claim 1 respectively.  However the Examiner disagrees because the specifics of how a user selection is made is not recited in the claims and therefore the combination of Hua as modified by Veltkamp does indeed disclose the broadest reasonable claim language interpretation of such an amendment.  More specifically Veltkamp provides an example from multiple possibilities that exist on how a user selection is made: Veltkamp discloses user selection of at least one predefined portion of a plurality of predefined portions forming a spatial layout displayable in a user interface in which individual portions of the plurality of portions are user selectable (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37, user interface as exemplified in Figs. 26 and 27 wherein user selection of the box’s in the grid is achieved by sketching a number of regions [such sketched regions could merely be positioned / bounded over individual box’s or multiple adjacent box’s or etc.]).  Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant’s Figure 1 and paragraphs [0035]-[0037] as originally filed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further discussions are addressed in the prior art rejection section below.  Therefore claims 1-13 and 21-25 are not in condition for allowance because they are not patentably distinguishable over the prior art references.  The Applicant is invited to initiate a telephonic interview with the Examiner to discuss other possible amendments toward current pending independent claims 1 and 21 that might overcome the prior art of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the processing system to perform … receiving … comparing … generating …” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 at line 4: Due to the amendments, “by a processing system” should be -- by the processing system --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 2: Due to the amendments, the claim limitation “the plurality of predefined portions having a height corresponding to a height of the option” renders the claim indefinite and unclear because it is not the plurality of predefined portions that have a height corresponding to a height of the option to enter the keyword, but rather the entire spatial layout grid has a height corresponding to the height of the option to enter the keyword [see Fig. 1 with regards to Ref. No.’s 132 and 130 – the single row of predefined portions does not have a height corresponding to the height of the option to enter the keyword but rather the entire spatial layout grid does].

Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 12, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al (US 8,706,740 B2, as applied in previous Office Action) in view of Veltkamp et al (“Content-Based Image Retrieval Systems: A Survey” – October 2000, pages 1-49, as applied in previous Office Action).
Re Claim 1: Hua discloses a method implemented by a computing device (see Hua, col. 8 at lines 22-39), the method comprising: receiving, by the computing device, a search query including a keyword and an indication of a desired location of the keyword, the indication generated through user selection (see Hua, Figs. 1, 5A-5D, 8, col. 1 at lines 46-61, col. 2 at lines 33-46, col. 3 at lines 11-67, col. 4 at lines 1-8, col. 5 at lines 28-48, col. 7 at lines 27-32 and 42-59, col. 8 at lines 22-39, user interface receives a concept-structured query based on at least one keyword and its location in an image [e.g. Figs. 5A-5D]); comparing, by the computing device, the keyword and the indication of the search query with a plurality of keyword signatures corresponding to a plurality of digital images, the plurality of keyword signatures indicating which of the plurality of portions forming a spatial layout of a respective said digital image corresponds to a respective keyword of a plurality of keywords (see Hua, Figs. 1, 5A-5D, 8, col. 1 at lines 46-61, col. 2 at lines 33-46, col. 3 at lines 11-67, col. 4 at lines 1-8, col. 5 at lines 28-48, col. 7 at lines 27-32 and 42-59, col. 8 at lines 22-39, text based image search and feature based image search within at least an image database); generating, by the computing device, a search result including at least one digital image from the plurality of digital images based on the comparing (see Hua, Figs. 1, 5A-5D, 8, col. 1 at lines 46-61, col. 2 at lines 33-46, col. 3 at lines 11-67, col. 4 at lines 1-8, col. 5 at lines 28-48, col. 7 at lines 27-32 and 42-59, col. 8 at lines 22-39, return and output ranked list of image(s) based on similarity scores); and outputting, by the computing device, the search result (see Hua, Figs. 1, 5A-5D, 8, col. 1 at lines 46-61, col. 2 at lines 33-46, col. 3 at lines 11-67, col. 4 at lines 1-8, col. 5 at lines 28-48, col. 7 at lines 27-32 and 42-59, col. 8 at lines 22-39, return and output ranked list of image(s) based on similarity scores).
	However Hua fails to explicitly disclose the plurality of predefined portions respectively.
	Veltkamp discloses user selection of at least one predefined portion of a plurality of predefined portions forming a spatial layout displayable in a user interface in which individual portions of the plurality of portions are user selectable (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37, user interface as exemplified in Figs. 26 and 27 wherein user selection of the box’s in the grid is achieved by sketching a number of regions [such sketched regions could merely be positioned / bounded over individual box’s or multiple adjacent box’s or etc.]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hua’s method using Veltkamp’s teachings by including predefined portion processing to Hua’s user interface concept-structured query processing in order to improve the query search and retrieval process (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37).

Re Claim 2: Hua as modified by Veltkamp further discloses wherein the plurality of predefined portions are disposed proximal to an option to enter the keyword, the plurality of predefined portions having a height corresponding to a height of the option (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37, user interface as exemplified in Figs. 26 and 27 wherein the box’s in the grid have a height corresponding to a height of the keyword box(s)).  See claim 1 for obviousness and motivation statements.

Re Claim 3: Hua as modified by Veltkamp further discloses wherein the plurality of predefined portions form a grid, one to another, as the spatial layout in which entireties of the respective said predefined portions are selectable via the user interface (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37, user interface as exemplified in Figs. 26 and 27 wherein user selection of the box’s in the grid is achieved by sketching a number of regions [such sketched regions could merely be positioned / bounded over entireties of individual box’s or entireties of multiple adjacent box’s or etc.]).  See claim 1 for obviousness and motivation statements.

Re Claim 4: Hua as modified by Veltkamp further discloses generating a positive mask based on the indication, the positive mask indicating the at least one predefined portion at which the keyword is to be located (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37, user interface as exemplified in Figs. 26 and 27 wherein user selection of the box’s in the grid is achieved by sketching a number of regions [such regions corresponding to the positive mask]); and generating a negative mask based on the indication, the negative mask indicating at least one other predefined portion of the plurality of predefined portions at which the keyword is not to be located (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37, user interface as exemplified in Figs. 26 and 27 wherein user selection of the box’s in the grid is achieved by sketching a number of regions [such regions corresponding to the positive mask and the rest of the non-sketched regions corresponding to the negative mask]). See claim 1 for obviousness and motivation statements.

Re Claim 5: Hua further discloses wherein the keyword is a semantic keyword or a name of an object (see Hua, Figs. 1, 5A-5D, 8, col. 1 at lines 46-61, col. 2 at lines 33-46, col. 3 at lines 11-67, col. 4 at lines 1-8, col. 5 at lines 28-48, col. 7 at lines 27-32 and 42-59, col. 8 at lines 22-39, a user to indicate their semantic intention).

Re Claim 6: Hua as modified by Veltkamp further discloses wherein the plurality of keyword signatures includes, respectively, an indication of a size of an area within the respective said digital image that corresponds to the respective keyword (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37, boundaries for location and size, matching). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hua’s method using Veltkamp’s teachings by including boundaries for location and size processing to Hua’s user interface concept-structured query processing in order to improve the query search and retrieval process (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37).

Re Claim 7: Hua as modified by Veltkamp further discloses wherein the size is indicated as an amount of the respective said digital image that corresponds to the respective keyword (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37, boundaries for location and size). See claim 6 for obviousness and motivation statements.

Re Claim 8: Hua as modified by Veltkamp further discloses wherein the search query indicates a size through user selection of a number of the plurality of predefined portions via a user interface (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37, user interface as exemplified in Figs. 26 and 27 wherein user selection of the box’s in the grid is achieved by sketching a number of regions [the user can indicate boundaries for location and size]). See claim 6 for obviousness and motivation statements.

Re Claim 12: Hua as modified by Veltkamp further discloses wherein the plurality of keyword signatures indicates which of the plurality of predefined portions of the respective said digital image corresponds to the respective keyword of the plurality of keywords using a keyword mask (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37, user interface as exemplified in Figs. 26 and 27 wherein user selection of the box’s in the grid is achieved by sketching a number of regions [such regions corresponding to the keyword mask], boundaries for location and size, matching).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hua’s method using Veltkamp’s teachings by including boundaries for location and size processing to Hua’s user interface concept-structured query processing in order to improve the query search and retrieval process (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37).

Re Claim 21: Hua discloses a system comprising: a processing system (see Hua, col. 8 at lines 22-39); and a computer-readable storage medium having instructions that, responsive, to execution by a processing system, causes the processing system to perform operations including (see Hua, col. 8 at lines 22-39): receiving a search query including a keyword and an indication of a desired location of the keyword, the indication generated through user selection (see Hua, Figs. 1, 5A-5D, 8, col. 1 at lines 46-61, col. 2 at lines 33-46, col. 3 at lines 11-67, col. 4 at lines 1-8, col. 5 at lines 28-48, col. 7 at lines 27-32 and 42-59, col. 8 at lines 22-39, user interface receives a concept-structured query based on at least one keyword and its location in an image [e.g. Figs. 5A-5D]); comparing the keyword and the indication of the search query with a plurality of keyword signatures corresponding to a plurality of digital images, the plurality of keyword signatures indicating which of the plurality of portions forming a spatial layout of a respective said digital image corresponds to a respective keyword of a plurality of keywords (see Hua, Figs. 1, 5A-5D, 8, col. 1 at lines 46-61, col. 2 at lines 33-46, col. 3 at lines 11-67, col. 4 at lines 1-8, col. 5 at lines 28-48, col. 7 at lines 27-32 and 42-59, col. 8 at lines 22-39, text based image search and feature based image search within at least an image database); and generating a search result including at least one digital image from the plurality of digital images based on the comparing (see Hua, Figs. 1, 5A-5D, 8, col. 1 at lines 46-61, col. 2 at lines 33-46, col. 3 at lines 11-67, col. 4 at lines 1-8, col. 5 at lines 28-48, col. 7 at lines 27-32 and 42-59, col. 8 at lines 22-39, return and output ranked list of image(s) based on similarity scores).
However Hua fails to explicitly disclose the plurality of predefined portions respectively.
	Veltkamp discloses user selection of at least one predefined portion of a plurality of predefined portions forming a spatial layout displayable in a user interface as corresponding to respective digital image locations (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37, user interface as exemplified in Figs. 26 and 27 wherein user selection of the box’s in the grid is achieved by sketching a number of regions [such sketched regions could merely be positioned / bounded over individual box’s or multiple adjacent box’s or etc.]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hua’s system using Veltkamp’s teachings by including predefined portion processing to Hua’s user interface concept-structured query processing in order to improve the query search and retrieval process (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37).

Re Claim 22: Hua as modified by Veltkamp further discloses wherein the plurality of predefined portions are arranged, one to another, as a grid forming the spatial layout (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37, user interface as exemplified in Figs. 26 and 27 wherein user selection of the box’s in the grid is achieved by sketching a number of regions [such sketched regions could merely be positioned / bounded over entireties of individual box’s or entireties of multiple adjacent box’s or etc.]).  See claim 21 for obviousness and motivation statements.

Re Claim 23: Hua as modified by Veltkamp further discloses wherein the plurality of keyword signatures includes, respectively, an indication of a size of an area within the respective said digital image that corresponds to the respective keyword (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37, boundaries for location and size, matching). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hua’s system using Veltkamp’s teachings by including boundaries for location and size processing to Hua’s user interface concept-structured query processing in order to improve the query search and retrieval process (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37).

Re Claim 24: Hua as modified by Veltkamp further discloses wherein the size is indicated as an amount of the digital image that corresponds to the respective keyword (see Veltkamp, Figs. 26-27, Section 35 in pages 35-37, boundaries for location and size). See claim 23 for obviousness and motivation statements.


Claim(s) 9-11 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hua as modified by Veltkamp, and further in view of Kobayashi et al (US 2002/0071615 A1, as applied in previous Office Action).  The teachings of Hua as modified by Veltkamp have been discussed above.
Re Claim 9: However Hua as modified by Veltkamp fails to explicitly disclose wherein the plurality of keyword signatures includes, respectively, an indication of a number of instances of the respective keyword within the respective said digital image.
	Kobayashi discloses wherein the plurality of keyword signatures includes, respectively, an indication of a number of instances of the respective keyword within the respective said digital image (see Kobayashi, Figs. 2, 11, 28, [0093], [0113], [0148]-[0149], [0172], [0180], keyword tile numbers information and whether the image characteristic amount exists in specific tiles or not).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hua’s method, as modified by Veltkamp, using Kobayashi’s teachings by including keyword tile numbers and image characteristic amount attribute information to Hua’s [as modified by Veltkamp] user interface concept-structured query processing in order to improve the query search and retrieval process (see Kobayashi, Figs. 2, 11, 28, [0093], [0113], [0148]-[0149], [0172], [0180]).

Re Claim 10: However Hua as modified by Veltkamp fails to explicitly disclose wherein the plurality of keyword signatures indicates which of the plurality of predefined portions of the respective said digital image corresponds to a respective keyword of the plurality of keywords using a location score.
	Kobayashi discloses wherein the plurality of keyword signatures indicates which of the plurality of predefined portions of the respective said digital image corresponds to a respective keyword of the plurality of keywords using a location score (see Kobayashi, Figs. 2, 11, 28, [0093], [0113], [0148]-[0149], [0172], [0180], keyword tile numbers information and whether the image characteristic amount exists in specific tiles or not).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Hua’s method, as modified by Veltkamp, using Kobayashi’s teachings by including keyword tile numbers and image characteristic amount attribute information to Hua’s [as modified by Veltkamp] user interface concept-structured query processing in order to improve the query search and retrieval process (see Kobayashi, Figs. 2, 11, 28, [0093], [0113], [0148]-[0149], [0172], [0180]).

Re Claim 11: Hua as modified by Veltkamp and Kobayashi further discloses wherein the location score includes an activation for each predefined portion of the plurality of predefined portions indicating an amount the predefined portion corresponds to the respective keyword (see Kobayashi, Figs. 2, 11, 28, [0093], [0113], [0148]-[0149], [0172], [0180], keyword tile numbers information and whether the image characteristic amount exists in specific tiles or not).  See claim 10 for obviousness and motivation statements.

As to claim 25, the discussions are addressed with regard to claim 9 respectively.

Allowable Subject Matter
Claims 19-20 are allowed.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The Applicant is invited to initiate a telephonic interview with the Examiner to discuss other possible amendments toward current pending independent claims 1 and 21 that might overcome the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        September 7, 2022